Citation Nr: 0410216	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-11 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to non-service-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had verified active service from February 1962 to 
April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.


REMAND

First, the veteran seeks service connection for bilateral hearing 
loss.  Review of the claims folder reveals verified service from 
February 1962 to April 1962 only.  Service medical records show no 
indication of treatment prior to 1962.  However, during the 
September 2003 personal hearing, the veteran specifically alleged 
that he incurred hearing loss in service, due at least in part to 
his artillery experience in basic training at Fort Dix, New 
Jersey, in 1958.  VA is required to obtain the veteran's service 
medical records or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c) (West 
2002).  Given the specificity of the veteran's allegations, the 
Board finds a remand is in order to attempt to further clarify the 
veteran's period of active service and obtain additional service 
medical records, if any.  

Also during the hearing, the veteran stated that he received 
medical care related to his hearing loss at the VA hospital in 
Puerto Rico from 1972 to the present.  VA's duty to assist 
includes obtaining records of relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive, if not actual, knowledge 
of evidence generated by VA).  There is no indication that the RO 
ever attempted to secure complete VA treatment records concerning 
hearing loss.  It should address this deficiency on remand.    

Second, the veteran seeks entitlement to non-service-connected 
disability pension benefits.  The notice letter for the September 
2002 rating decision informed the veteran that such benefits were 
denied.  Correspondence from the veteran dated in February 2003 
indicated that he was still waiting for his pension benefit and 
disagreed with the September 2002 rating decision.  The Board 
finds that this statement constitutes a notice of disagreement 
with the denial of non-service-connected disability pension.  See 
38 C.F.R. § 20.201 (2003) (definition of a notice of 
disagreement).  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded so that the 
RO may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and his representative a 
statement of the case on the issue of entitlement to non-service-
connected disability pension.  It should allow him the applicable 
period of time in which to perfect his appeal and proceed 
accordingly.

2.  Through the appropriate channels, the RO should attempt to 
verify the veteran's alleged active duty service beginning in 
1958.  If additional service is verified, the RO should attempt to 
obtain any service medical records associated with that period of 
service.  

3.  The RO should secure the veteran's VA medical records relating 
to hearing loss or ear condition from 1972 to the present for the 
VA Medical Center in San Juan, Puerto Rico, or other VA medical 
facility identified by the veteran.  

4.  After completing any additional necessary development, the RO 
should readjudicate the claim for service connection for bilateral 
hearing loss.  If the disposition remains unfavorable, the RO 
should furnish the veteran and his representative a supplemental 
statement of the case and afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



